DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2021 has been entered.
Formal Matters
Applicant’s amendments and arguments filed on December 15, 2021 are acknowledged and have been fully considered due to the entered request for continued examination. Claims 1-2, 5-19, and 21-30 are pending.  Claims 1-2, 5-6, 8-13, 15-19, 21-25, and 28-30 are under consideration in the instant office action. Claims 7, 14, 26, and 27 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Claims 3, 4, and 20 are cancelled. Applicant amended claims 1, 11 and 19 by adding a limitation reciting “wherein the macro-capsule allows for passive diffusion of molecules of at least 20kDa and less than 70kDa” Applicant’s amendments and arguments did not overcome the rejections of record for reasons set forth in the previous office action and herein below.
Withdrawn Rejections

Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-2, 6, 9, and 28-30 remain rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20160199311, 7/14/2016; cited in Applicant IDS) in view of Toso (Acta Chir. Austriaca. Vot. 33 • Supplement No 174. 2001, page 48), Chen (Transplantation Proceedings, 41, 4307– 4312 (2009); of record) as evidenced by Pisania (Laboratory Investigation volume 90, pages 1661–1675, 2010; of record).
With regard to Claim 1, Wang teaches a composition comprising a macro-capsule encompassing a plurality of therapeutic cells, the macrocapsule comprising at least one barrier (i.e., the “backbone layer”), the barrier comprising sodium alginate (abstract, paragraphs 33-36). Wang teaches a second barrier containing cellulose sulfate wherein the first barrier is encompassed within the second barrier (i.e., the “bridging layer”; paragraph 34), and that the second barrier is coated with a layer that includes polymethylene-co-guanidine (PMCG) (i.e., the “immunoprotection layer”; paragraph 34). Although Wang describes the inclusion of other components in addition to PMCG in the outer immunoprotection layer, Wang does not require that the outer layer contain all of these ingredients (paragraph 34).
 Wang does not teach that the coating on the second barrier is only PMCG or the presence of glucomannan sulfate in the second barrier. Toso teaches that for an outer immunoprotection layer over a core containing alginate and cellulose sulfate, PMCG by itself is suitable (page 48, see O3-23). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to use PMCG alone rather than the PMCG-containing mixture of Wang for the same purpose of immunoprotection. See MPEP 2144.06 and 2144.07. 

With regard to Claim 2, the cells are insulin-producing cells (Wang, abstract).
With regard to Claim 6, the sodium alginate is polymerized with CaCl2 (Wang, paragraph 33).
With regard to Claim 9, an islet comprises the core of the macrocapsule and occupies nearly the entire volume of the macrocapsule (Wang, Figure 2). Pisania provides evidence that an islet contains 1560 cells in a 150-mm diameter sphere (abstract), which has a volume of 0.00000177 cm3. Thus, the macrocapsule contains approximately 881,355,932 cells per cm3.
With regard to claims 28-30, as described above, the second layer is free of cells, and there is no suggestion from Wang or Chen that it would contain cell debris.

Claims 1-2, 5-6, 8-13, 15-19, 21-25, and 28-30 remain rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20160199311, 7/14/2016; cited in Applicant IDS) in view of Toso (Acta Chir. Austriaca. Vot. 33 • Supplement No 174. 2001, page 48), Chen (Transplantation Proceedings, 41, 4307– 4312 (2009); of record) and Soon-Shiong (US5759578, 6/2/1998; of record).
With regard to Claim 1, 5, 8, and 10, Wang teaches a composition comprising a macro-capsule encompassing a plurality of therapeutic cells, the macrocapsule comprising at least one barrier (i.e., the “backbone layer”), the barrier comprising sodium alginate (abstract, paragraphs 33-36). Wang teaches a second barrier containing cellulose sulfate wherein the first barrier is encompassed within the second barrier (i.e., the “bridging layer”; paragraph 34), and that the second barrier is coated with a layer that includes polymethylene-co-guanidine (i.e., the “immunoprotection layer”; paragraph 34).
Although Wang describes the inclusion of other components in addition to PMCG in the outer immunoprotection layer, Wang does not require that the outer layer contain all of these ingredients (paragraph 34).
 Wang does not teach that the coating on the second barrier is only PMCG or the presence of glucomannan sulfate in the second barrier. Toso teaches that for an outer immunoprotection layer over a core containing alginate and cellulose sulfate, PMCG by itself is suitable (page 48, see O3-23). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to use PMCG alone rather than the PMCG-containing mixture of Wang for the same purpose of immunoprotection. See MPEP 2144.06 and 2144.07. 
Chen teaches that for encapsulation of islets for transplantation, it is useful to include glucomannan sulfate in the capsule shell exposed to the parenteral environment because sulfated m. However, Soon-Shiong teaches that it is beneficial to use larger capsules to decrease the exposed surface area and thus decrease cell adherence and fibrous overgrowth; use of larger capsules also increases the speed of insulin release and enhances the localization and retrieval of the islets (columns 4 and 5). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to manufacture the small capsules of Wang and Chen in the larger format of Soon-Shiong, or to use the larger capsules of Soon-Shiong to carry the islets encapsulated in the smaller capsules of Wang and Chen. The capsules of Soon-Shiong are cylindrical and have a diameter of 1-5 mm and a length of 16 cm (Example 6).
With regard to Claim 2, the cells are insulin-producing cells (Wang, abstract).
With regard to Claims 11-25, as described above, Wang, Chen, and Soon-Shiong teach a composition comprising a macro-capsule encompassing a plurality of therapeutic cells, the 3. The macrocapsule has a second barrier containing cellulose sulfate and glucomannan sulfate. The macrocapsule is cylindrical and has a diameter of 1-5 mm and a length of 16 cm.
Furthermore, as described above, Wang teaches that the first barrier is encompassed within the second barrier (Wang, abstract and paragraphs 33 and 34).
With regard to claims 28-30, as described above, the second layer is free of cells, and there is no suggestion from Wang, Toso, Chen, or Soon-Shiong that it would contain cell debris.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Applicant’s arguments
Applicant argues that oth the MPEP and the Federal Circuit plainly instruct that “obviousness requires a suggestion of all limitations in a claim.” CFMT, Inc. v. Yieldup Intern. Corp., 349 F.3d 1333, 1342 (Fed. Cir. 2003) (emphasis added); see also MPEP § 2143. All of the independent claims have been amended to recite “wherein the macro-capsule allows for passive diffusion of molecules of at least 20kDa and less than 70kDa,” and this limitation is not taught or suggested in any of the cited references. Accordingly, the present rejection cannot be properly maintained. As previously established on this record and acknowledged by the Examiner, Toso is the only cited reference that discloses a coating on a second barrier that is only PMCG (albeit in a non-analogous injectable micro-capsule instead of an implantable macro-capsule, as claimed), and Toso is silent as to the porosity or passive diffusion capacity of its micro-capsules. None of the other references can reasonably be interpreted as teaching or suggesting this limitation since none of the other reference teach a capsule of any kind with the currently claimed outer layer.
The above assertions are not found persuasive because since the combination teachings of the references meet the claimed composition as described above, the composition of the prior art would necessarily is capable of passive diffusion of molecules of at least 20kDa and less than 70kDa. The examiner would like to bring to applicant’s attention that the courts found that "[I]nherency may supply a missing claim limitation in an obviousness analysis." PAR, 773 F.3d at 1194-1195 ; see also Endo Pharms. Sols., Inc. v. Custopharm Inc., 894 F.3d 1374 , 1381 , 127 U.S.P.Q.2D (BNA) 1409 (Fed. Cir. 2018) ("An inherent characteristic of a formulation can be part of the prior art in an obviousness analysis even if the inherent characteristic was unrecognized or unappreciated by a skilled artisan."). It is long settled that in the context of obviousness, the "mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not distinguish a claim drawn to those things from the prior art." In re Oelrich, 666 F.2d 578 , 581 (C.C.P.A. 1981). The Supreme Court explained long ago that "[i]t is not invention to perceive that the product which others had discovered had qualities they failed to detect." Gen. Elec. Co. v. Jewel Incandescent Lamp Co., 326 U.S. 242 , 249 , 66 S. Ct. 81 , 90 L. Ed. 43 , 1946 Dec. Comm'r Pat. 611 (1945). We too have previously explained that "an obvious formulation cannot become nonobvious simply by administering it to a patient and claiming the resulting serum concentrations," because "[t]o hold otherwise would allow any formulation—no matter how obvious—to become patentable Santarus, Inc. v. Par Pharm., Inc., 694 F.3d 1344 , 1354 (Fed. Cir. 2012). In In re Kao, we found that the claimed controlled-release oxymorphone formulation was obvious because an inherent pharmacokinetic property of oxymorphone that was present in controlled-release oxymorphone "add[ed] nothing of patentable consequence." In re Huai-Hung Kao, 639 F.3d 1057 , 1070 , 98 U.S.P.Q.2D (BNA) 1799 (Fed. Cir. 2011). In In re Kubin, we found an inherent property obvious, explaining that "[e]ven if no prior art of record explicitly discusses the [limitation], the . . . application itself instructs that [the limitation] is not an additional requirement imposed by the claims on the [claimed protein], but rather a property necessarily present in [the claimed protein]." In re Kubin, 561 F.3d 1351 , 1357 , 90 U.S.P.Q.2D (BNA) 1417 (Fed. Cir. 2009). Our predecessor court similarly concluded that it "is not the law" that "a structure suggested by the prior art, and, hence, potentially in the possession of the public, is patentable . . . because it also possesses an [i]nherent, but hitherto unknown, function which [the patentees] claim to have discovered." In re [*1191] Wiseman, 596 F.2d 1019 , 1023 (C.C.P.A. 1979). Inherency, however, is a "high standard," that is "carefully circumscribed in the context of obviousness." PAR, 773 F.3d at 1195 . Inherency "may not be established by probabilities or possibilities," and "[t]he mere fact that a certain thing may result from a given set of circumstances is not sufficient." Oelrich, 666 F.2d at 581 (emphasis added) (quoting Hansgirg v. Kemmer, 102 F.2d 212 , 214 , 26 C.C.P.A. 937 , 1939 Dec. Comm'r Pat. 327 (C.C.P.A. 1939); see also In re Rijckaert, 9 F.3d 1531 , 1533-1534 (Fed. Cir. 1993). Rather, inherency renders a claimed limitation obvious only if the limitation is "necessarily present," or is "the natural result of the combination of elements explicitly disclosed by the prior art." PAR, 773 F.3d at 119511 -96; see also Alcon Research, Ltd. v. Apotex Inc., 687 F.3d 1362 , 1369 (Fed. Cir. 2012) (relying on inherency where Oelrich, 666 F.2d at 581 (quoting Hansgirg v. Kemmer, 102 F.2d 212 , 214 , 26 C.C.P.A. 937 , 1939 Dec. Comm'r Pat. 327 (C.C.P.A. 1939)). On appeal, Persion contends that the district court erred in applying the inherency doctrine in its obviousness analysis because Devane does not teach administering its hydrocodone-only formulation to patients with mild or moderate hepatic impairment. Thus, Persion asserts, "'the natural result flowing from the operation as taught' in Devane cannot be the claimed [pharmacokinetic] values for [hepatically impaired] patients." Appellant's Br. 37 (quoting Oelrich, 666 F.2d at 581 ); Reply Br. 19. To the extent Persion contends that inherency can only satisfy a claim limitation when all other limitations are taught in a single reference, that position is contrary to our prior recognition that "inherency may supply a missing claim limitation in an obviousness analysis" where the limitation at issue is "the natural result of the combination of prior art elements." PAR, 773 F.3d at 1194-1195 (emphasis added, internal quotations omitted). Here, the district court specifically found that Devane, together with Jain, the state of the prior art at the time of invention, and the Vicodin and Lortab labels, taught the combination of elements that inherently result in the claimed pharmacokinetic parameters. The district court found that a person of ordinary skill in the art would have been motivated, with reasonable expectation of success, to administer an unadjusted dose of the Devane formulation to hepatically impaired patients. There was also no dispute that the Devane formulation, which was identical to the Zohydro ER formulation described in the patents in suit, necessarily exhibited the claimed parameters under these conditions. Pernix, 323 F. Supp. 3d at 607 , 610 . In this The portography showed a homogenous implantation of the capsules at the pre-sinusoidal level of the portal tree. This is a clear evidence that the capsules of Toso are implantable. Moreover the examiner indeed provided the underline reasoning why one of ordinary skill in the art would have been motivated to include PMCG in the outer layer alone. The examiner outlined that Wang does not teach that the coating on the second barrier is only PMCG or the presence of glucomannan sulfate in the second barrier. Toso teaches that for an outer immunoprotection layer over a core containing alginate and cellulose sulfate, PMCG by itself is suitable (page 48, see O3-23). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to use PMCG alone rather than the PMCG-containing mixture of Wang for the same purpose of immunoprotection. See MPEP 2144.06 and 2144.07. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867. The examiner can normally be reached on 9 am-5 pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIGABU KASSA/
Primary Examiner, Art Unit 1619